Citation Nr: 1822797	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-24 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for ischemic heart disease, status post stent replacement.  

2. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Nikki Fisher, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. A Notice of Disagreement (NOD) was filed in May 2013. A Statement of the Case (SOC) was issued in June 2014. A substantive appeal (VA Form-9) was filed in July 2014. A Supplemental Statement of the Case (SSOC) was issued in September 2016.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDINGS OF FACT

1. The Veteran withdrew his appeal for entitlement to a rating in excess of 10 percent for ischemic heart disease, status post stent replacement.  

2. The Veteran's PTSD resulted in occupational and social impairment manifested by, at worst, complaints of depression, irritability, hypervigilance, anxiety, and difficulty sleeping, most nearly approximating the 30 percent disability rating.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal concerning entitlement to a rating in excess of 10 percent for ischemic heart disease, status post stent replacement have been met. 38 U.S.C.§ 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for an increased rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130 Diagnostic Codes (DCs) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal 

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As to this appeal, during the July 2017 hearing, the Veteran withdrew his appeal regarding the issue of entitlement to a rating in excess of 10 percent for ischemic heart disease, status post stent replacement. As such, there remains no allegation of error of fact or law for appellate consideration for this particular claim, and it is dismissed.  

II. Duty to Notify and Assist 

In a January April 2012 letter, VA notified the Veteran of the evidence required to substantiate his claim.  The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing.  See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

III. Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders (General Formula).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The symptoms listed for DC 9411 is not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F. 3d 112, 116-17 (Fed. Cir. 2013).  As set forth in the general rating formula for mental disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

Factual Background and Analysis

The Veteran contends that he is entitled to an increased rating for his service-connected PTSD, currently rated as 30 percent disabling. 

A review of the clinical evidence indicates that the Veteran completed a 21 day residential PTSD program from October 28, 2010 to December 10, 2010. 

On VA outpatient psychiatric treatment in December 2010, the Veteran was diagnosed with PTSD, military and childhood trauma and depression, not otherwise specified (NOS). The Veteran presented alert and attentive. His speech rate and rhythm were normal. His mood was neutral and affect subdued. The Veteran's thought process and content were normal and coherent. His insight and judgement were good. The Veteran's memory was intact and he was assessed as fully oriented in all spheres. The Veteran denied decreased PTSD and depression symptoms. The Veteran was medication compliant and reported chronic decreased libido since taking a higher dosage of Citalopram for his mental disorder. The Veteran's energy level was adequate. The Veteran reported restless sleep, nightmares, hyper-startle response, and intrusive thoughts that occurred daily, triggered by sights, sounds, and smells, which reminded him of Vietnam combat. The Veteran denied suicidal/homicidal ideation. There were no indications of psychosis, mania or anxiety. 

A December 2010 VA social work note confirmed the Veteran's diagnosis. The Veteran reported that he was "all right" and denied any suicidal/homicidal ideation. The Veteran was future oriented towards his wife's retirement, traveling to Arizona and "staying as long as they want." The Veteran asserted that the VA PTSD program was helpful and that is reinforced his coping skills. The Veteran planned to continue with the PTSD program. A subsequent discharge note indicated that the Veteran's condition was "fair" at discharge. 

A January 2011 VA discharge summary indicated that the Veteran reported worsened symptoms since the September 11, 2001 terrorist attacks. The Veteran's symptoms included anxiety, exaggerated startle response, hypervigilance, and difficulty sleeping. The Veteran reported that he does not show emotion, cries easily, and that his antidepressant medication has lessened his symptoms of depression. The Veteran reported that he gained weight. The clinician noted that during treatment course, the Veteran attended most group therapy sessions and completed all assignments in a timely manner. The Veteran appeared to get along with his peers and was well respected. The Veteran worked on the identified problem areas both in groups and while on therapeutic passes and made moderate progress. 

A November 2011 VA mental health outpatient group therapy note indicated that the Veteran was alert, attentive, and active during the session. The Veteran was assessed as adequate in: encouraging and supporting others appropriately;
self-disclosing about his feelings and internal discomfort; managing defensiveness and irritability; demonstrating responsibility for working on personal problems; displaying insight into illness/skill deficits and needs; identifying triggers/anniversary dates, etc.; and demonstrating alternative stress management methods. The Veteran needed in improvement in: verbalizing the relationship between past and present; and identifying behaviors/events associated with trauma. 

On VA psychiatric outpatient treatment in November 2011, the Veteran presented alert and attentive. His speech rate and rhythm were normal. His mood was neutral and affect subdued. The Veteran's thought process and content were normal and coherent. He demonstrated good insight and judgment and his memory was intact. The Veteran was assessed as fully oriented in all spheres. The Veteran reported that he felt less engaged emotionally with his wife since his medication dosage was decreased. The Veteran also reported a feeling of hopelessness and lower energy. The Veteran denied symptoms of psychosis, mania, anxiety, and suicidal/homicidal ideation, thoughts or plans. He reported chronic decreased libido since taking a higher dosage of Citalopram for his mental health disorder. The Veteran reported that he attends weekly alcoholic anonymous meetings and that he started attending in March 1976. The Veteran reported that he would live in Arizona until May 2012 and that he planned a trip to Utah to "go off road without jeeps for a week."

In April 2012, the Veteran was afforded a VA examination. The Veteran exhibited occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication. His symptoms included depressed mood, panic attacks that occur weekly or less often, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events. The primary manifestation of his depression is his affective lability, including tearfulness to mild provocation, such as televised accounts of homecomings of Operation Iraqi Freedom and Operation Enduring Freedom soldiers. The primary manifestations of his PTSD are re-experiencing trauma through dreams, intrusive thoughts, infrequent flashbacks, avoidance through restricted affect, detachment from others, arousal manifested as restless and disturbed sleep, hypervigilance, and an exaggerated startle response. The Veteran reported excessive worry about financial and health matters. The VA examiner opined that the functional impact of the Veteran's combined mental health symptoms is sufficiently small and that it would be "hair splitting" to identify a baseline and any increase attributable to additional symptoms. The examiner explained that the Veteran is employed as an independent plumber, and continues to be in demand in the role despite attempts to relinquish the business. He reported having many acquaintances but few close friends, being on good terms with others in his community, and describes having an effective communication network within his community. At the time of the evaluation, the Veteran had been married for 46 years.

A May 2012 VA psychiatry note indicated that the Veteran's symptoms had not worsened since his previous November 2011 mental status examination. The Veteran was assessed as fully oriented in all spheres. The Veteran reported that if his finances were better, his mood would be better. The Veteran exhibited an intact interest/motivation for hobbies and socializing. The Veteran reported that he spends the winter months living in Arizona. The Veteran goes "off road" once a month, eats out occasionally, and plays with his service dog. The Veteran reported that he plans to resume "weekly Monday potluck," attend the family reunion, and Iowa state fair. He denied symptoms of psychosis, mania, anxiety, or suicidal/homicidal ideation, thoughts or plans.

An August 2012 VA mental health rapid triage note indicated that a clinician contacted the Veteran at the request of a mental health nurse practitioner. During a previous counseling group session, the Veteran reported increased symptoms of anxiety and depression for the proceeding 2 days. The Veteran reported feeling nervous, irritable, lethargic, "sleeping all of the time," no energy, no interest in activities, and no self-confidence/self-esteem in performing usual task related activities such as projects around the house. The Veteran denied suicidal/homicidal ideation or the need for hospitalization.

In June 2013, VA administered a cognitive test which consisted of a battery of psychological tests to evaluate the Veteran's cognitive abilities, depression and PTSD symptoms. The test revealed memory loss, depression, and PTSD. The examiner explained that the results of the assessment can be taken as valid indicators of the Veteran's current cognitive and emotional functioning.
The Veteran presented well-groomed, alert, pleasant and cooperative. His stated mood was natural and his affect was somewhat restricted and sullen but was appropriately variable. The Veteran's speech was mildly slowed and low volume; however, the content was appropriate. His mood, affect, eye contact, and speech all improved with increased rapport. The Veteran reported that his cognitive abilities have been stable and unremarkable since his last evaluation in March 2010.  His memory for remote and recent events was intact. The Veteran had no problems with financial management, learning new skills/information or judgment.  His reading and writing were intact. The Repeatable Battery for the Assessment of Neuropsychological Status test total score was 101, which indicates overall performance in the average range. The Veteran's lowest subtest performance was on the complex figure copy, which was in the impaired range for the Veteran's age. The examiner noted that most of the Veteran's impaired performance appeared to be due to a hasty and haphazard approach to the task, not due to visuospatial perceptual impairments. Overall, the Veteran revealed no evidence of cognitive impairments. 

On VA outpatient treatment in September 2013, again the Veteran presented alert and attentive with a normal speech rate and rhythm. His mood was neutral and affect subdued. The Veteran's thought process and content were normal and coherent. His insight/judgement was good and his memory was intact. The Veteran was assessed as fully oriented in all spheres. The Veteran had nightmares 3-4 times a month. The Veteran denied having any depressive or anxiety symptoms. The Veteran also denied suicidal/homicidal ideation. 

In April 2014, VA examined the Veteran and diagnosed him with PTSD, with depressive symptoms. The Veteran presented dysphoric and had his service dog with him during the interview. The Veteran was regarded as cooperative.
The Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The Veteran's PTSD with depressive symptoms manifested as depressed mood, anxiety, suspiciousness, chronic sleep impairment and mild memory loss, such as forgetting names, directions or recent events. The Veteran reported that he was self-critical and brooding. There was no indication of psychotic process, gross cognitive impairment, obsessions or compulsion. The Veteran reported problems with road rage, which worsened in the proceeding months. The Veteran had low motivation, energy, and mood. He reported poor sleep, irritability, and memory problems. According to the Veteran, his wife does the outside chores, and he helps with inside housework. The Veteran attends alcoholic anonymous meetings, spends the winter living in Arizona, and has decreased social engagement since his last examination. The Veteran owns a plumbing business, works well below quarter time, and is essentially retired. 

The April 2014 VA psychologist rendered the clinical assessment that the Veteran did indicate some increase in depression, now seen as more directly linked to the PTSD. According to the psychologist, the Veteran's indicated level of impairment is increased over the April 2012 VA examination, but is consistent with his current rating of 30 percent. The examiner does not believe that there has been enough of a change in symptoms or impairment that it would place the Veteran in the range of reduced reliability and productivity. The examiner opined that the Veteran appears to have worked a full career, to be essentially retired, to have sustained sobriety, and a long-term marriage.

A June 2014 VA mental health outpatient group counseling note indicated that the Veteran's symptoms had not materially worsened. A review of the clinical evidence indicates that the Veteran attend group counseling sessions through July 2016 and was regularly assessed as active and appropriate in group. The VA examiner noted that no indications of harm to self or others were presented. A July 2014 VA psychiatry note indicated that the Veteran's psychiatric symptoms had not worsened. The Veteran was assessed as fully oriented in all spheres. The Veteran was administered the Folstein Mini Mental State Examination and scored 29/30, the maximum score is 30/30. The Veteran denied any depressive and anxiety symptoms; but, reported a "flat" mood. The Veteran reported experiencing nightmares up to 10-15 times a month that increased from 3-4 times a month.

An August 2015 VA psychiatry note indicated that the Veteran's symptoms remained unchanged since his July 2014 mental status examination. The Veteran was described as future oriented. The Veteran reported an improved mood and energy. The Veteran was "working a little," attending family reunions, and planned to attend a high school reunion. The Veteran reported that he attends "Monday potlucks," plays cribbage weekly, and plays with his service dog. The Veteran was not considered a high risk patient. The examiner noted that the Veteran has access to firearms, target shoots, and is not interested in gunlocks. During a May 2016 group therapy session, the Veteran reported that he has a "fairly positive outlook."

A May 2016 VA psychiatry note indicated that most of the Veteran's symptoms remained unchanged since his August 2015 mental status examination. The Veteran reported an increase in nightmares; up to 3 times per week. The Veteran's energy level was adequate, he enjoys spending 8 1/2 months out of the year in Arizona, and was "very busy." The Veteran shared that he goes "jeeping" 3 days a week, does "a little plumbing work" when he returns to Iowa, that he plans to attend his wife's 50th high school reunion, and a military reunion. Overall, the Veteran rated his life satisfaction a 7/10. The Veteran reported feeling as though he did "not have any emotions" and remained future oriented. 

On VA outpatient treatment in August 2016, the Veteran's symptoms remained unchanged since his May 2016 mental status examination, with the exception of reportedly decreased nightmares and improved energy levels.  The Veteran reported that his energy level was "good" and that he had low motivation during the winter. The Veteran reported manageable anger, frustration, and irritability. 

During the July 2017 Board hearing, the Veteran asserted that he deserves a 70 percent rating for his service-connected PTSD. The Veteran testified that he has challenges in his marriage of 51 years and explained that he and his wife sleep in separate bedrooms due to his restless sleep. The Veteran testified that he retired from his plumbing business because he was "less able to do the physical part," had difficulty returning phone calls, and was forgetful.

The Veteran testified that the September 11, 2001 terrorist attacks triggered a worsening of his PTSD symptoms. The Veteran testified that he has frequent anxiety attacks, shortness of breath, frequent nightmares related to combat, hypervigilance 5-6 times a day, a short temper 3-4 times a week (but regains composure shortly afterward), difficulty talking to others, and flashbacks. The Veteran testified that he volunteers at the Iowa State Fair and on one occasion someone fired a cannon during opening day and he "ended up beneath a car" due to his PTSD symptoms.  The Veteran testified that he gets along with his immediate family but hardly speaks to one brother and attends weekly group therapy sessions at VA. The Veteran testified that he has experienced "some improvement."

After carefully reviewing the evidence of record, the Board finds that the Veteran's PTSD has not more nearly approximated the criteria for a higher rating of 50 percent under DC 9411.  The record evidence demonstrates that the impairment from the Veteran's PTSD more nearly approximates occupational and social impairment contemplated by a 30 percent rating, rather than occupational and social impairment due to reduced reliability and productivity manifested as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships required for a 50 percent evaluation.

The clinical evidence consistently shows that the Veteran's service-connected PTSD manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran generally functioned satisfactorily with routine behavior, self-care, and normal conversation.  The Veteran's PTSD manifested, at worst, as depressed mood, anxiety, sleep impairment, angry outbursts, and irritability, which are contemplated by a 30 percent evaluation.  

Overwhelmingly, the clinical evidence, including the April 2012 and May 2014 VA PTSD examinations, reflects that the Veteran presented groomed with good hygiene and that he is able to maintain activities of daily life. The Veteran's speech was clear and coherent, his affect was normal, he was oriented to person, time, and place, and overall, his memory was intact. The record evidence discloses that the Veteran has the ability to maintain effective social relationships.  The April 2012 examiner expounded on the fact that the Veteran reports having many acquaintances, a few close friends, and an effective communication network within his community. The Veteran has been married for over 50 years, spends the winter months in Arizona with his wife, has good relationship with his immediate family, and is active socially (weekly potlucks, weekly cribbage games, volunteering, high school/family/military reunions). The May 2014 VA examiner noted that the Veteran's indicated level of impairment has increased over the April 2012 examination, but is consistent with his current rating of 30 percent. Most critically, the May 2014 examiner determined that there has not been enough of a change in the Veteran's symptoms or impairment that it would place the Veteran in the range of reduced reliability and productivity. Again, the Veteran reported that he does "a little plumping work," indoor housework, goes "jeeping" 3 days a week, and attends weekly meetings at alcoholics anonymous and at VA.  A review of the Veteran's group therapy session notes indicates that the Veteran gets along well with his peers and is well respected. The Veteran was regularly assessed as active and appropriate in group sessions. The examiner noted that the Veteran completed all treatment related assignments in a timely manner. In fact, the VA psychiatry notes indicate that the Veteran was assessed as fully oriented in all spheres. 

The remaining record evidence shows that, although the Veteran continues to complain of problems related to his PTSD, including but not limited to, hypervigilance, panic attacks that occur weekly or less often, irritability, nightmares, and occasional difficulty sleeping, these symptoms are treated adequately by his current medication regimen and weekly group therapy sessions, and do not support the assignment of an increased rating for this disability.  While the Veteran was seen regularly on an outpatient basis by his VA therapist, the over-whelming majority of the Veteran's PTSD symptomatology is contemplated by his current 30 percent disability rating. In December 2010, the Veteran reported that the VA PTSD program was helpful and reinforced his coping skills. The Veteran asserted that he planned to continue with PTSD program. Upon completion of the residential PTSD program, the Veteran's condition was described as "fair." A January 2011 discharge summary indicated that the Veteran worked on the identified problem areas both in groups and while on therapeutic passes and made moderate progress. On outpatient treatment in May 2016, the Veteran exhibited a "fairly positive outlook," rated his life satisfaction a 7/10, and remained future oriented.  

Although the Veteran's contentions are, but not limited to, that he has depression, anxiety, chronic sleep impairment, low energy, avoids crowds, irritability, and hypervigilance, the type, frequency, severity, and duration of his symptoms more nearly approximate that which are contemplated by a 30 percent evaluation.  With regards to the Veteran's assertions, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran is competent to describe current symptoms, such as depression, anxiety, irritability, etc.  However, as to the severity of the Veteran's service-connected PTSD the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the greatest weight is placed on the VA clinical findings in regard to the type and degree of the Veteran's impairment.

Moreover, contrary to the Veteran's contention that he is unable to obtain and follow substantially gainful employment due to his service-connected PTSD, the clinical evidence of record does not establish that the Veteran's PTSD renders him unemployable.  The Veteran testified that he has "regular customers," does plumbing work when he is in Iowa, and if a job is "major" he refers it to younger colleagues.  The April 2012 VA examination indicated that the Veteran had occupational impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress. The April 2012 VA examiner opined that the Veteran is employed as an independent plumber, and continues to be in demand in the role despite attempts to relinquish the business.  The May 2014 examination indicated that the Veteran had occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily. According to the April 2014 VA examiner, the Veteran appears to have worked a full career and is essentially retired.  The medical opinions imply that the Veteran is able to obtain and follow substantially gainful employment.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.§ 5107 (b); 38 C.F.R. § 3.102.



ORDER

Entitlement to a rating in excess of 10 percent for ischemic heart disease, status post stent replacement is dismissed. 

Entitlement to a rating in excess of 30 percent for PTSD is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


